Citation Nr: 0422653	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veteran filed a timely substantive appeal of the 
denial of a disability rating in excess of 20 percent for 
chronic lumbar strain.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from January 1978 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board mailed the veteran a letter in December 2003, 
informing him that the Board intended to address the 
jurisdictional issue of whether the veteran had perfected a 
substantive appeal to the Board as to his claim for 
entitlement to an increased rating for chronic lumbar strain.  
Included with the letter was information about his due 
process rights, including his right to have a hearing before 
a Veterans Law Judge as to this issue.  In January 2004, the 
veteran responded, requesting the opportunity to present 
testimony at a hearing before a Veterans Law Judge at the RO.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 20.700 (2003).  
He has a right to a hearing on appeal before a Veterans Law 
Judge for the purpose of presenting argument and testimony 
relevant and material to the issue at hand.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The veteran should be scheduled to appear 
at a personal hearing before a Veterans 
Law Judge sitting at the RO.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

These matters are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


